DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on March 10, 2022 was received. Claims 1, 7-8, 13 and 18 were amended and claims 2-6 and 14-15 were cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued December 10, 2021.

Claim Objections
The objection to claim 5 has been withdrawn because that claims has been cancelled. 

Claim Rejections - 35 USC § 112
The rejections of claims 13 and 15 as indefinite under 35 USC 112b are withdrawn because claim 13 was amended to correct the lack of antecedent basis and claim 15 was cancelled. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Ko et al. (US 2015/0314325) on claims 1 and 9-13 are maintained and restated below. 
Regarding claim 1: Ko et al. discloses a substrate coating apparatus having a printing system (2000) which is a chemical liquid coating unit, a floatation table (at 2100 and 2200) which is a substrate support, and one or more drying units (at treatment system 3000) that remove the liquid carrier of the coating material, such that when there are two or more of them one can be considered a preliminary drying unit, where the substrate (4000) is supported by the floating table during the drying treatment (pars. 29, 32-34, 43, figure 1). Ko et al. further teaches that the substrate (4000) is supported partially by the floatation table but also partially by physical grippers, rollers or lift pins, such that the overall substrate support supports the substrate (4000) horizontally and flatly by contacting the substrate with a solid upper surface (par. 67, figure 5). 
Ko et al. further discloses that the drying can be done as a vacuum drying process (par. 32) which is done in a treatment system (par. 32) and further shows that one exemplary treatment system (8314) has a chamber (see figure 9). While Ko et al. fails to explicitly disclose a vacuum pressure forming unit, such a unit is inherently necessary to perform vacuum drying.
	Regarding claim 9: Ko et al. discloses that the treatment system (3000) includes “one or more of drying or baking, such as including vacuum drying or vacuum baking, chemical reaction (e.g., cross linking or chemical transformation from one compound to another), or densification (e.g., baking, such as including vacuum baking”, indicating that multiple drying units are used in at least one embodiment (par. 32).  
	Regarding claim 10: Ko et al. teaches that vacuum drying and vacuum baking are two separate processes, and as such vacuum baking (or any other type of baking) will require a higher temperature than simple vacuum drying (see par. 101).
	Regarding claim 11: Ko et al. further discloses additional lift pins and an end effector provided in the drying unit (pars. 90, 101, figure 9) which are used to convey the substrate to its next desired station (par. 41). 
	Regarding claim 12: Ko et al. discloses that the vacuum dryer causes solidification of the liquid ink through removal of the carrier fluid (par. 32) such that no carrier fluid will be able to flow down on the substrate.
Regarding claim 13: Ko et al. discloses that the vacuum dryer causes solidification of the liquid ink through removal of the carrier fluid (par. 32). While Ko et al. does not explicitly disclose that the carrier fluid is a solvent, the limitation “partially dries the solvent contained in the chemical liquid” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, since the vacuum drying unit does dry the carrier fluid, it is clearly also capable of drying a solvent, partially or fully. 
	 
Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Ko et al. as applied to claims 1 and 9-14 above on claim 7 is maintained. The rejection is restated below. 
Regarding claim 7: Ko et al. fails to explicitly disclose that the temperature of the substrate support is maintained constant during the drying. However, Ko et al. does teach that vacuum drying is wholly separate from vacuum baking, which suggests that vacuum drying requires no increased temperature compared to vacuum baking (par. 101). Furthermore, Ko et al. teaches that the temperature of the substrate support is controlled precisely by controlling the temperature of gas flow from the floatation table (par. 101, 105). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a constant temperature during the vacuum drying process because Ko et al. teaches that the temperature is controlled precisely and because Ko et al. suggests that vacuum drying does not require any change of temperature (par. 101).

The claim rejection under 35 U.S.C. 103 as unpatentable over Ko et al. as applied to claims 1, 7 and 9-14 above and further in view of Takamori et al. (US 6,261,007) on claim 8 is maintained. The rejection is restated below. 
Regarding claim 8: Ko et al. fails to explicitly disclose the pressure of the vacuum drying unit. However, Takamori et al. discloses another substrate processing apparatus which includes a vacuum drying unit (109) which is exhausted until it reaches a predetermined vacuum degree, with 0.1 Torr being the given example, thus indicating that vacuum degree (i.e. pressure) is a result effective variable (col. 10 lines 22-47, figures 8-9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the pressure of the vacuum drying unit of Ko et al. to reach a range of -50kpa and -90kpa (or about 83-380 Torr) because Takamori et al. teaches that the vacuum level is a result effective variable that should be predetermined to be a specific degree (col. 10 lines 22-47) and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

The claim rejections under 35 U.S.C. 103 as unpatentable over Ko et al. as applied to claims 1, 7 and 9-14 above and further in view of Kang et al. (US 2017/0005063) on claims 16-20 are maintained. The rejections are restated below. 
Regarding claim 16: Ko et al. discloses that other substrate supports including vacuum grippers can be provided (par. 34), but fails to explicitly disclose a specific structure. However, Kang et al. discloses a substrate carrier (100) having a number of adsorption holes (110) which are suction holes which help seat the substrate (P) horizontally and flatly, and where the carrier is provided with a vacuum control unit (130) including vacuum valves (150) designed to allow the carrier to be moved freely without maintaining a connection to a vacuum pipe (pars. 60-61, 64-65, 69, figures 1-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a carrier similar to that of Kang et al. as the vacuum gripper substrate support taught by Ko et al. because Kang et al. teaches that this allows free movement of the carrier throughout the apparatus without the need to be connected to a vacuum supply pipe constantly (par. 65). 
 Regarding claim 17: Ko et al. and Kang et al. teach that the adsorption holes (110) create suction zones which are simultaneously controlled by way of the vacuum control unit (130) (Kang et al. pars. 62-65).
Regarding claim 18: Ko et al. and Kang et al. teach that a vacuum pump selectively connects to the carrier (100) to supply the vacuum and is detachable when using the vacuum valve (150) to maintain the vacuum with the vacuum maintaining unit (131) (Kang et al. pars. 72-74).
Regarding claim 19: Ko et al. and Kang et al. disclose a vacuum maintaining unit (131) which is a vacuum holding part for maintaining the vacuum state (Kang et al. par. 66, figure 2). 
Regarding claim 20: Ko et al. and Kang et al. disclose that the vacuum maintaining unit (131) has inserted a vacuum valve (150) which includes a valve frame (156) that couples to the adsorption holes (110) and the vacuum pump, a ball valve member (154) which moves linearly to open or close the valve to allow access to or from the adsorption holes (110), an elastic member (153) which supports the linear movement of the ball (154), where the valve (150) is closed by way of the ball member (154) and elastic member (153) when the carrier (100) is detached from the vacuum pump and moved throughout the apparatus (pars. 69-72, figures 2-5). 

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Ko et al. fails to teach that the substrate support horizontally and flatly supports the substrate by contacting the substrate with an upper surface thereof.
In response:
Applicant’s assertion is incorrect, because Ko et al. shows that the substrate (4000) is held horizontally and flatly (see figures 1-5) and also that it is supported by the gas cushion’s upper surface. Despite not being a solid material, a gas cushion still has an upper boundary, which is a surface. Furthermore, as indicated above, Ko et al. explicitly teaches that the substrate (4000) is only partially held by the gas cushion, and other areas of the substrate (4000) such as region 4004 is supported by physical grippers, rollers or lift pins, all of which do indeed have upper surfaces. Therefore Ko et al. quite clearly and explicitly still reads on the claimed subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
4/25/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717